UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22493 Ramius IDF Master Fund LLC 599 Lexington Avenue 19th Floor New York, NY10022 (Address of principal executive offices) Thomas W. Strauss Chief Executive Officer Ramius Alternative Solutions LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 845-7900 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Ramius IDF Master Fund LLC Schedule of Investments - December 31, 2012 (Unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL INVESTMENT FUNDS Percentages are as follows: Investments in Investment Funds - 91.4% Cost Fair Value % of Members' Equity-Net Assets Liquidity Credit Based Brigade Leveraged Capital Structures Fund, LP (a) $ $ % (f) Chatham Asset Partners High Yield Fund, LP (a) % (f) Claren Road Credit Partners, LP (a) % (f) Mast Credit Opportunities I, LP (a) % (f) One William Street Capital Partners, LP (a) % (b) (c) (f) Waterfall Eden Fund, LP (a) % (f) Total Credit Based Funds % Event Driven Cevian Capital II LP (a) % (c) (f) Jet Capital Concentrated Fund, LP (a) % (b) (c) (e) Luxor Capital Partners, LP (a) % (f) Magnetar Global Event Driven Fund LLC(a) % (f) Oceanwood Global Opportunities Fund, LP(a) % (f) Trian Partners, LP (a) % (f) West Face Long Term Opportunities (USA), LP (a) % (d) (f) Total Event Driven Funds % Global Macro Caxton Global Investments (USA) LLC (a) % (f) Comac Global Macro Fund, LP (a) % (e) Prologue Delaware Feeder Fund, LP (a) % (f) Total Global Macro Funds % Hedged Equity Alydar Fund, LP (a) % (f) Ascend Partners Fund II, LP (a) % (e) Atlas Institutional Fund, LLC (a) % (f) Criterion Horizons Fund, LP (a) % (e) ESG Cross Border Equity Fund, LP (a) % (f) Tiger Consumer Partners, LP(a) % (f) Total Hedged Equity Funds % Managed Futures BlueTrend Fund LP (a) % (e) Total Managed Futures Funds % Multi-Strategy AQR Delta Fund II, LP (a) % (e) Double Black Diamond, LP (a) % (f) Total Multi-Strategy Funds % Total Investments in Investment Funds (cost $21,794,592) % Other Assets in Excess of Liabilities % Members' Equity $ % (a) Non-income producing. (b) The Investment Fund has a lock-up period that expires on 06/30/2013. (c) The Investment Fund has a lock-up period that expires on 09/30/2013. (d) The Investment Fund has a lock-up period that expires on 10/31/2013. (e) The Investment Fund has monthly liquidity. (f) The Investment Fund has quarterly liquidity. The accompanying notes are an integral part of these Schedules of Investments. As required by Fair Value Measurements, investments are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date.Fair Value Measurements established a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes.Various inputs are used in determining the value of the Master Fund’s investments. The inputs are summarized in the three broad levels listed below: ·Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. ·Level 2 – other significant observable inputs or investments that can by fully sold or redeemed at the net asset value in the “near term”. ·Level 3 – significant unobservable inputs (which may include the Master Fund’s own assumptions in determining the fair value of investments) or investments that cannot be fully redeemed at the net asset value in the “near term”; these are investments that generally have one or more of the following characteristics: gated redemptions, suspended redemptions, or have lock-up periods greater than 30 days. The Master Fund’s investments consist primarily of investments in Investment Funds.The Investment Funds calculate net asset value per share (or its equivalent member units or ownership interest in members’ capital).The classification level within the fair value hierarchy is determined by the Master Fund’s ability to withdraw its capital from an Investment Fund at net asset value per share (or its equivalent) at the measurement date. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The categorization of an investment within the hierarchy is based upon the pricing transparency of the investment and does not necessarily correspond to the Master Fund’s perceived risk of that investment. The following is a summary of the inputs used to value the Master Fund’s net assets as of December 31, 2012: Level 1 Level 2 Level 3 Total Investment Funds* $
